DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-13, 21-23, 33-35, 43-45, and 55 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Rousu et al., US Patent Application Publication Number 2013/0162470 (hereinafter Rousu).
Regarding claims 1, 23, 45, and 55, Rousu discloses a method for wireless communication, by a user equipment (UE), comprising: receiving, from a network entity, a configuration signal indicating a configuration for a first positioning reference signal [paragraph 0039 wherein the base station or access node transmits a positioning reference signal]; determining one or more properties associated with the first positioning reference signal based at least in part on the configuration signal [paragraph 0039 wherein timing values are determined]; bypassing, based at least in part on the one or more properties associated with the first positioning reference signal, at least one portion of a transmit chain associated with a scheduled transmission of the first positioning reference signal or a receive chain associated with a scheduled reception of a second positioning reference signal [paragraph 0079; see delay value of receiver path]; and activating, after an end of the transmission or the reception, the at least one portion of the transmit chain associated with the scheduled transmission of the first positioning reference signal or the receive chain associated with a scheduled reception of the second positioning reference signal [paragraph 0083 wherein timing information may be transmitted between communication payload periods using the same communication channel.  It is therefore inherent to reactivate the bypassed functional block of the receiver during the time period of the communication payload.].
Regarding claims 11 and 33, Rousu discloses identifying, based at least in part on the configuration signal, whether the first positioning reference signal is intended for performing positioning measurements, performing communications, or any combination thereof, wherein bypassing the at least one portion of the transmit chain is based at least in part on the identifying [paragraph 0039]
Regarding claims 12 and 34, Rousu discloses identifying that the first positioning reference signal is intended for performing the positioning measurements, wherein bypassing the at least one portion of the transmit chain is based at least in part on the identifying [paragraphs 0039-0040].
Regarding claims 13 and 35, it is inherent in the art that the first positioning reference signal can comprise a sounding reference signal.
Regarding claims 21 and 43, Rousu discloses an FIR filter [paragraph 0088].  It is inherent in the art that a surface acoustic wave filter could be used.
Regarding claims 22 and 44, Rousu discloses wherein the first positioning reference signal comprises an uplink positioning reference signal and the second positioning reference signal comprises a downlink positioning reference signal [paragraphs 0039-0040].

Allowable Subject Matter
Claims 2-10, 14-20, 24-32, 36-42, and 46-54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
January 24, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644